United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1638
                                   ___________

Shirley T. Lemay,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *    [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: May 12, 2006
                                Filed: May 18, 2006
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Shirley Lemay appeals from the district court’s1 order affirming the denial of
disability insurance benefits. In her September 1997 application, Lemay alleged
disability due to a work-related back injury sustained on September 26, 1996. Her
insured status expired on September 30, 1997.



      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
       After a December 2002 hearing at which Lemay’s medical records were
admitted and she testified, the administrative law judge (ALJ) determined that, during
the relevant time period, Lemay did not perform substantial gainful work; her chronic
back pain was severe, but not of listing-level severity; her allegations of disabling pain
were not fully credible; and, although she could not perform her past relevant work,
she had the residual functional capacity to perform light-work jobs existing in
significant numbers in the national economy. The ALJ thus concluded that Lemay
was not disabled during the relevant time period.

       We will affirm the ALJ’s decision if it is supported by substantial evidence on
the record as a whole. See Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). Upon
careful review of the record, we conclude that, contrary to Lemay’s numerous
arguments, the ALJ had no duty to develop the record further; the ALJ’s findings
sufficiently supported the decision to deny benefits; and substantial evidence on the
record as a whole supported the ALJ’s adverse credibility determination and final
conclusion that Lemay was not disabled during the relevant time period.

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                           -2-